

Exhibit 10.5


DIRECTOR COMPENSATION ARRANGEMENTS


Our non-employee directors receive grants of common stock, stock options or
restricted stock units under our Amended and Restated 2001 Stock Plan to
compensate them for service on the Board of Directors each year, with the number
of shares determined as set forth below. Non-employee directors do not receive
any other compensation, in the form of cash or otherwise, for service on the
Board of Directors or its committees, other than reimbursement of reasonable
expenses. Directors who are also employees of the Company do not receive any
additional compensation for their service on the Board of Directors.


Policy Regarding Equity Grants to Non-Employee Directors



   
Fiscal 2005
 
Fiscal 2006
             
Upon election to the Board of Directors
   
25,000 stock options
   
25,000 stock options
                 
Upon re-election to the Board of Directors
(every three years)
   
20,000 stock options
                 
Annually
   
10,000 shares of common stock
   
10,000 shares of common stock
or restricted stock units
 



All awards are granted under our 2001 Stock Plan, as amended and restated on
September 27, 2005. The stock options have a term of ten years and vest
one-third annually over three years, with an exercise price equal to the fair
market value of our common stock on the date of grant. Beginning with fiscal
2006, each continuing director may elect at his or her discretion to receive the
annual stock grants in the form of shares of common stock or restricted stock
units, each of which will be fully vested upon grant. Issuance of shares upon
liquidation of stock units will be subject to payment limitations under Section
409A of the Internal Revenue Code.
 
 
27

--------------------------------------------------------------------------------

